DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top layer having an air-permeable section in claim 4; the protrusions of the at least one second layer extending through the at least one first layer (while the protrusions are labelled in fig. 3, they are only shown in cross section such that it is unclear how they extend into the first layer since it appears as though the first layer can have protrusions extending into the second layer just as easily from the figure) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims(s) 1, 5, and 13 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim 4 objected to because of the following informalities:  
In lines 1-2 of claim 4, the phrase “a an air-permeable section” should recite “an air-permeable section.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A flow body for a vehicle having at least one flow surface, which is subjectable to a flow surrounding the vehicle, as well as a skin system attached to the at least one flow surface of the vehicle, the skin system comprising:” in the preamble. As presently phrased, it is completely unclear what the metes and bounds of the claim are supposed to be. of the vehicle,” which appears as though the skin system is not actually being positively claimed as part of the flow body. Furthermore, if either the flow body or the vehicle comprises a plurality of flow surfaces, it is unclear if the skin system is attached to all of the flow surfaces or only a subset thereof. In the instance that just a subset of the flow surfaces have a skin system attached, it is unclear how “the respective flow surface” is being selected. 
Claim 1 recites that “the top layer comprises an elastic, surface-like material.” It is unclear how to interpret the metes and bounds of the italicized portion of this limitation. 
Claims 2-15 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-15 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim 6 recites that “the at least one second layer comprises a plurality of elongate protrusions extending way from the at least one second layer into the at least one first layer.” First, it is unclear how the at least one second layer can comprise a sub-element which extends away from itself. It appears as though the protrusions should be defined with respect to a base layer or the flow surface rather than the second layer itself. Second, the structural relationship between the at least one first layer and the at least one second layer has not been clearly established such that it is unclear how the protrusions extend into the at least one first layer. 
Claims 7 and 8 draw dependency from claim 6 and incorporate the indefiniteness of the parent claim. Each of claims 7 and 8 is rejected for at least the same rationale outlined above with respect to claim 6 for failure to overcome the same. Claims 7 and 8 additionally recited that the protrusions extend through a particular thickness of the first layer. In the instance that there are more than one first layer, it is unclear how the protrusions would extend with respect to the plurality of layers (e.g. a particular thickness into each one, a particular thickness with respect to the total thickness of all the first layers, etc.). 
Claim 13 recites “A vehicle, having at least one flow body with a flow surface according to claim 1.” As outlined above, claim 1 recites “a flow body” but it is unclear if the at least one flow surface is a component of the flow body or the vehicle. Claim 1 also recites “at least one flow surface” such that it is unclear if claim 13 is limiting the “at least one flow surface” of claim 1 to a singular flow surface. 
Claims 14 and 15 draw dependency from claim 13 and incorporate the indefiniteness of the parent claim. Each of claims 14-15 is rejected for at least the same rationale outlined above with respect to claim 13 for failure to overcome the same. 
Claim 15 recites “the skin system.” Claim 13, from which claim 15 depends, recites “at least one flow body with a flow surface according to claim 1.” Claim 1 recites “A flow body for a vehicle having at least one flow surface…as well as a skin system attached to the at least one flow surface of the vehicle.” If claim 13 is interpreted to require one or more flow bodies according to claim 1, wherein each flow body of claim 1 comprises its own skin system, it is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6375120 to Wolnek. 
Re: Claims 1-12. As best understood due to indefiniteness, Wolnek teaches a flow body (Fig. 3, 28, wing) which is subjectable to a flow surrounding the vehicle (Figs. 7-8, wing is on an aircraft). As claims 2-12 appear to only further define the skin system, which does not appear to be positively claimed, Wolnek appears to anticipate all of the positively claimed structures recited therein. 
Alternatively, with respect to claim 1, Wolnek teaches a flow body (Fig. 3, 28, wing) for a vehicle (Figs. 7-8, wing is on an aircraft) having at least one flow surface (wings), which is 
a top layer (32, outer skin); and
a foam arrangement (58, core) positioned between the at least one flow surface and the top layer;
wherein the top layer comprises an elastic, surface-like material (col. 3, lines 3-26, outer skin is formed from composite material comprising a fiber-reinforced matrix);
wherein the foam arrangement comprises at least one first layer of an elastic, compressible open cell foam (col. 4, lines 57-64, core comprises light weight porous material such as polyurethane foam);
wherein the foam arrangement is bonded at least in a section to the top layer (See Figs. 3-6);
wherein the skin system has a static shape in an unloaded state, in which the shape defines an outer surface geometry that directly follows the geometry of the respective flow surface (shown in Figs. 3-6); and
wherein the skin system has a deflected shape when the flow body is subjected to an at least partially turbulent air flow, in which deflected shape the top layer at least in a region of an occurring turbulence at least temporarily compresses the foam arrangement (during flight, the wing will be subjected to flight forces which will result in bending along the span, torsion about the span, etc., which will at least temporarily deflect the layers of the sandwich composite structure, thereby putting compression stresses into the layers including the foam arrangement).
Re: Claim 2. Wolnek teaches the flow body of claim 1, wherein the top layer is foil-like (the skin is formed from a thin fiber reinforced plastic layer that is much thinner than the foam layer and is interpreted to be “foil-like” in the manner described in the present application).
Re: Claim 3. Wolnek teaches the flow body of claim 1, wherein the top layer comprises a plastic material (As outlined above, the top layer is a fiber-reinforced “plastic” material).
Re: Claim 9. Wolnek teaches the flow body of claim 1, wherein the at least one first layer has an inhomogeneous compressibility, in which the compressibility changes in the thickness direction (As seen in Figures 4-6, the foam arrangement comprising at least one first layer, 58, has varying thickness along its span. The compressibility of this foam layer would therefore be inhomogeneous due to changes in thickness).
Re: Claim 11. Wolnek teaches the flow body of claim 1, wherein the top layer has a smooth surface (Col. 4, line 66-col. 5, line 3 - skin has a smooth surface finish).
Re: Claim 12. Wolnek teaches the flow body of claim 1, wherein the skin system comprises a base layer (34, inner skin/56, lower ply) between the at least one flow surface and the foam arrangement, which is bonded to the foam arrangement at least in a section (Figs. 3-6).
Re: Claim 13. Wolnek teaches a vehicle (Figs. 7-9, aircraft), having at least one flow body with a flow surface according to claim 1 (See above; aircraft comprises wing shown in Fig. 3).
Re: Claim 14. Wolnek teaches the vehicle according to claim 13, wherein the vehicle is an aircraft (See Abstract; Figs. 7-9, aircraft).
Re: Claim 15. Wolnek teaches the vehicle according to claim 14, wherein the skin system is arranged in a region of a wing (See Fig. 3; 28, wing), a stabilizer or a fuselage of the aircraft, where a transition between a laminar flow and a turbulent flow is to be expected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6375120 to Wolnek.
Re: Claim 4. Wolnek anticipates the flow body of claim 1 as outlined above. However, it is not expressly disclosed that the top layer at least in a region comprises an air-permeable section.
Examiner gives Official Notice that flow bodies having perforated (i.e. air-permeable) sections for suction and/or blowing to provide boundary layer control effects are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide an air permeable section on the top layer as taught by Wolnek to provide boundary layer control as is known in the art through suction and/or blowing of the boundary layer through said permeable section.
Re: Claim 5. Wolnek anticipates the flow body of claim 1 as outlined above. However, it is not expressly disclosed that the foam arrangement further comprises at least a second layer of an elastic, compressible open cell foam;
the at least one first layer is arranged between the at least one second layer and the top layer; and

Examiner gives Official Notice that aerospace composite sandwich panels having foam core arrangements between composite skins, wherein the foam core arrangement comprises at least two layers of different density open cell foams are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a dual density composite core to provide different structural characteristics by each layer (e.g. strength by one layer and sound dampening by another; structural support by one layer and thermal insulation by another; etc.). 
Re: Claim 10. Wolnek anticipates the flow body of claim 1 as outlined above. However, it is not expressly disclosed that the top layer has a rough surface.
Examiner gives Official Notice that flow bodies having composite sandwich panel skins comprising an outer ply having at least micro-roughness features (e.g. riblets) are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647